                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                          EASTERN DIVISION

Joel Stephen Benner,

           Plaintiff,

     v.                                  Case No. 2:21-cv-1620

Louis DeJoy, Postmaster
General,

           Defendant.

                          OPINION AND ORDER
     This is an action brought by Joel Stephen Benner, a former
employee of the United States Postal Service (“USPS”), against
Postmaster General Louis DeJoy. Plaintiff alleges that the oath he
took to uphold the United States Constitution as a USPS employee
created a contractual obligation for him to report wrongdoing by
USPS employees or inefficiencies in the USPS’s operations, but that
the USPS breached this contract by failing to investigate these
wrongdoings   and   deficiencies    or   to   take    corrective   action.
Plaintiff further alleges that due to the additional benefits
afforded USPS employees under federal law, the oath of office,
which requires the USPS employee to act in the public interest, is
unconstitutional.    Plaintiff’s complaint includes incidents about
working conditions or the actions of coworkers which allegedly
occurred from July, 2019, to November, 2020, which plaintiff
reported to superiors.    Plaintiff alleges that on June 3, 2020, he
received a letter of warning for improper conduct involving eating
outside the designated break room.       He also contends that on June
16, 2020, he was suspended for seven days for clocking out early.
In   his   complaint,   plaintiff    makes    a      passing   reference   to
“retaliation” as a result of his “blowing the whistle.”            Doc. 1-1,
p. 12.    However, he does not specifically allege that he suffered
any adverse retaliatory actions which were the result of his
complaints   to   superiors.      Plaintiff   later      resigned   from   his
employment with the USPS. Plaintiff now seeks $900,000 in punitive
damages.
     On April 16, 2021, the magistrate judge filed a report and
recommendation.     The magistrate judge conducted an initial screen
of plaintiff’s complaint pursuant to 28 U.S.C. §1915A, which
requires the court, “in a civil action in which a prisoner seeks
redress from a governmental entity or officer or employee of a
governmental entity,” to dismiss a complaint that fails to state a
claim upon which relief may be granted.             28 U.S.C. §1915A(a)-
(b)(1).     The magistrate judge found that plaintiff’s complaint
failed to allege a breach of contract claim because he did not
sufficiently identify a contract between himself and the USPS.
Doc. 3, p. 4.     The magistrate judge further noted that plaintiff’s
retaliation allegations were insufficient because he failed to
allege any causal connection between his activities and any adverse
action by the USPS.        Doc. 3, p. 4 (citing Thaddeus-X v. Blatter,
175 F.3d 378, 394 (6th Cir. 1999)).           The magistrate judge also
concluded that plaintiff’s passing references to his oath of office
being “unconstitutional” did not suffice to put the USPS on notice
of any constitutional claims against it.              Doc. 3, p. 5.        The
magistrate judge recommended that plaintiff’s claims be dismissed
for failure to state a claim on which relief can be granted.
I. Standard of Review
     This    matter   is    before   the   court   for    consideration     of
plaintiff’s objections (Doc. 5) to the magistrate judge’s report


                                      2
and recommendation. If a party objects within the allotted time to
a report and recommendation, the court “shall make a de novo
determination of those portions of the report or specified proposed
findings or recommendations to which objection is made.” 28 U.S.C.
§636(b)(1); see also Fed. R. Civ. P. 72(b). Upon review, the Court
“may accept, reject, or modify, in whole or in part, the findings
or recommendations made by the magistrate judge.”                  28 U.S.C.
§636(b)(1).
     Title 28 U.S.C. §1915(e) requires the sua sponte dismissal of
an action upon the court’s determination that the action fails to
state a claim upon which relief may be granted. Grinter v. Knight,
532 F.3d 567, 572 (6th Cir. 2008).            Courts conducting initial
screens under §1915(e) apply the motion to dismiss standard.             See,
e.g.,   Hill   v.   Lappin,   630   F.3d   468,   470–71   (6th   Cir.   2010)
(applying Fed. R. Civ. P. 12(b)(6) standards to review under 28
U.S.C. §§1915A and 1915(e)(2)(B)(ii)).
     Courts ruling on a motion to dismiss under Rule 12(b)(6)
construe the complaint in a light most favorable to the plaintiff,
accepting all well-pleaded allegations in the complaint as true,
and determining whether plaintiff undoubtedly can prove no set of
facts in support of those allegations that would entitle him to
relief.   Erickson v. Pardus, 551 U.S. 89, 94 (2007); Bishop v.
Lucent Techs., Inc., 520 F.3d 516, 519 (6th Cir. 2008). To survive
a motion to dismiss, the “complaint must contain either direct or
inferential allegations with respect to all material elements
necessary to sustain a recovery under some viable legal theory.”
Mezibov v. Allen, 411 F.3d 712, 716 (6th Cir. 2005).




                                      3
II. Plaintiff’s Objections
       The magistrate judge concluded that plaintiff failed to allege
the existence of the contract, and that he also failed to allege a
violation      of   his   constitutional    rights.     In    his   objections,
plaintiff contends that the Constitution is a contract, and that
the oath of affirmation taken by federal employees to uphold the
Constitution is an agreement to defend the interest of the people.
He goes on to cite 39 U.S.C. §1005(a)(1)(A), which provides that
the provisions of Title 5, Chapter 75 of the United States Code
governing federal employees shall apply to officers and employees
of the Postal Service except insofar as those provisions are
inconsistent with the provisions of any collective bargaining
agreement between the USPS and its employees.                  Plaintiff then
essentially argues that the oath of affirmation taken by a postal
employee to defend the public interest is unconstitutional because
that    oath    conflicts     with   federal   law    which   recognizes    the
individual personal rights of USPS employees under a collective
bargaining agreement.
       Even assuming that the oath of affirmation to protect and
defend the Constitution of the United States is an agreement or
contract, the mere fact that the terms and conditions of employment
with the USPS may also be determined by a collective bargaining
agreement would not result in a conflict between that collective
bargaining agreement and the Constitution, nor would it render
either the oath or those terms and conditions of employment
unconstitutional.         The court agrees with the magistrate judge that
plaintiff’s allegations fail to satisfy the elements of a breach of
contract claim or to allege a constitutional violation.


                                        4
        Plaintiff’s second objection addresses the alleged failure of
USPS officials to investigate his complaints of misconduct or
illegal acts by USPS employees.             Plaintiff quotes from Executive
Order    12674,   Principles      of   Ethical      Conduct    for   Governmental
Officers and Employees.      Plaintiff also cites 39 C.F.R. §233.1(b),
which     provides   that   the    “Office     of    Inspector       General   will
investigate    all   allegations       of   violations    of    postal    laws   or
misconduct by postal employees, including mail theft” and “will
investigate    all   allegations       of   violations    of    postal    laws   or
misconduct by all other persons.”            39 C.F.R. §233.1(b)(1)(ii) and
(ii). Plaintiff argues that the failure of his supervisors and the
Office of the Inspector General to investigate his reports of
violations of postal laws was a violation of the executive order
and §233.1(b)(1)(ii).        He further alleges that these officials
thereby breached their oath or constitutional contract to serve the
public interest, thus rendering ineffective and unconstitutional
his own obligation under that same oath to report these violations.
        Under 39 C.F.R. §233.1, postal inspectors are authorized to
perform certain functions, including investigative functions.
However, it is well established that an agency’s failure to
institute investigative or enforcement proceedings is immune from
judicial review.     Heckler v. Chaney, 470 U.S. 821, 837-38 (1985);
see also Francis v. F.B.I., 404 F. App’x 233, 234 (9th Cir.
2010)(holding that action against FBI to compel investigation into
police department’s refusal to conduct a homicide investigation was
properly dismissed because the FBI’s decision not to investigate is
immune from judicial review).           Further, there is no provision in
§233.1 which authorizes an individual to bring a claim for punitive


                                        5
damages based on the failure of USPS officials to investigate
alleged misconduct or violations of postal laws.                 The court agrees
with    the   finding     of   the    magistrate       judge    that   plaintiff’s
allegations      concerning    the     failure    of   his     superiors   or   USPS
officials to investigate his complaints fail to state a claim for
relief.
       Under Fed. R. App. P. 24(a)(3)(A), a party who was permitted
to proceed in forma pauperis in the district court may proceed on
appeal in forma pauperis unless the district court certifies that
the appeal is not taken in good faith.             The question raised by that
standard is whether there is a colorable argument to be made for
reversal on appeal.       See Coppedge v. United States, 369 U.S. 438,
445    (1962).      For    the       reasons     stated   in     the   report    and
recommendation, the court declines to issue a certificate of
appealability, and also certifies pursuant to Rule 24(a)(3)(A) that
an appeal would not be in good faith and that any application to
proceed in forma pauperis on appeal would be denied.
III. Conclusion
       In accordance with the foregoing, the court adopts the report
and recommendation (Doc. 3).             Plaintiff’s claims are dismissed
pursuant to 28 U.S.C. §1915(e)(2) for failure to state a claim for
which relief may be granted.                  The clerk shall enter judgment
dismissing this action.


Date: May 6, 2021                           s/James L. Graham
                                     James L. Graham
                                     United States District Judge




                                          6
